Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim17 objected to because of the following informalities:  Claim 17 is terminated with a semicolon (;) and should be terminated with a period (.).  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stodola (7,114,736).
Consider Claim 11, Stodola discloses a pivoting step (10) connectable to a receiver tube, the pivoting step comprising: a hitch tube (32) configured to be connectable to the receiver tube on the trailer hitch (104); a pin (in pivot aperture 46) connected to the hitch tube; a main body (30) pivotally connected to the hitch tube and transitional between a first position (Fig. 2) and a second position (Fig. 1), at least a portion of the main body moving away from the hitch tube as the main body transitions from the first position toward the second position; and a stop arm (end of 30 opposite of the platform) connected to the main body; the stop arm contacting the pin when the main body is in the second position
Consider Claim 12, Stodola discloses all the features of the claimed invention, as described above, and further discloses wherein the main body (30) is biased toward the first position (Fig. 2).
Consider Claim 13, Stodola discloses all the features of the claimed invention, as described above, and further discloses comprising a spring (70) connected to the main body and configured to apply a biasing force to the main body which biases the main body toward the first position (Fig. 2).
Consider Claim 14, Stodola discloses all the features of the claimed invention, as described above, and further discloses wherein the main body (30) pivots between 80-100 degrees as the main body transitions between the first position and the second position (See Fig. 10).
Consider Claim 15, Stodola discloses all the features of the claimed invention, as described above, and further discloses wherein the stop arm includes an arcuate surface (46) complementary to an outer contour of the pin.
Consider Claim 16, Stodola discloses all the features of the claimed invention, as described above, and further discloses comprising a textured surface (powder coating) that moves with the main body (30) as the main body transitions between the first and second positions, the textured surface being configured to enhance traction for a user stepping on the textured surface when the main body is in the second position (Stodola, C3, L 29-32).
Consider Claim 17, Stodola discloses a method of assembling a step configured for selective attachment to a receiver tube of a trailer hitch, the method comprising the steps of: connecting a main body (30) to a hitch tube (32) such that the main body is pivotable relative to the hitch tube between a first position (Fig. 2) and a second position (Fig. 1), at least a portion of the main body moving away from the hitch tube as the main body transitions from the first position toward the second position, the hitch tube being sized and structured to be insertable within the receiver tube of the trailer hitch (104).
Consider Claim 18, Stodola discloses all the features of the claimed invention, as described above, and further discloses wherein the connecting step includes connecting the main body to the hitch tube such that the main body is pivotable relative to the hitch tube by 80-100 degrees as the main body transitions between the first and second positions (See Fig. 10).
Consider Claim 19, Stodola discloses all the features of the claimed invention, as described above, and further discloses comprising the step of connecting a stop pin (in 46) to the hitch tube, the stop pin being configured to contact a stop arm coupled to the main body when the main body is in the second position.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stodola (7,114,736) in view of MacNeil (11,192,410).
Consider Claim 1, Stodola discloses a selectively deployable step (10) connectable to a receiver tube on a trailer hitch, the step comprising: a hitch tube (32) configured to be connectable to the receiver tube on the trailer hitch (104); a mounting flange (44) connected to the hitch tube; a main body (30) pivotally connected to the mounting flange and transitional between a first position (Fig. 2) and a second position (Fig. 1), at least a portion of the main body moving away from the hitch tube as the main body transitions from the first position toward the second position; and a cover (powder coating) extending over at least a portion of the main body but does not disclose wherein the cover is resilient.
MacNeil discloses a cover (118) which is resilient (having a Shore D hardness of no more than 45 at 23° C).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Stodola by further comprising a resilient cover in order to attenuate impacts.
Consider Claim 2, Stodola, as modified, discloses all the features of the claimed invention, as described above, and further discloses wherein the main body (30) is biased toward the first position (Fig. 2).
Consider Claim 3, Stodola, as modified, discloses all the features of the claimed invention, as described above, and further discloses comprising a spring (70) connected to the main body (30) and configured to apply a biasing force to the main body which biases the main body toward the first position.
Consider Claim 4, Stodola, as modified, discloses all the features of the claimed invention, as described above, and further discloses wherein the main body pivots between 80-100 degrees (approximately 90 degrees See Fig. 10) as the main body transitions between the first position and the second position.
Consider Claim 5, Stodola, as modified, discloses all the features of the claimed invention, as described above, and further discloses comprising: a stop arm (end of 30 opposite of the platform) connected to the main body (30); and a pin (in pivot aperture 46) connected to the mounting flange (44); the stop arm contacting the pin when the main body is in the second position.
Consider Claim 6, Stodola, as modified, discloses all the features of the claimed invention, as described above, and further discloses wherein the stop arm includes an arcuate surface (46) complementary to an outer contour of the pin.
Consider Claim 7, Stodola, as modified, discloses all the features of the claimed invention, as described above, and further discloses comprising a textured surface (powder coating) that moves with the main body (30) as the main body transitions between the first and second positions, the textured surface being configured to enhance traction for a user stepping on the textured surface when the main body is in the second position (Stodola, C3, L 29-32 and MacNeil, C6, L11-12).
Consider Claim 8, Stodola, as modified, discloses all the features of the claimed invention, as described above, and further discloses wherein the textured surface (Stodola, powder coating and MacNeil, 118) is formed as part of the resilient cover (Stodola, C3, L 29-32 and MacNeil, C6, L11-12).
Consider Claim 9, Stodola, as modified, discloses all the features of the claimed invention, as described above, and further discloses wherein the resilient cover (MacNeil, 118) is molded onto the main body and extends over opposed surfaces of the main body (MacNeil, 104).
Consider Claim 10, Stodola, as modified, discloses all the features of the claimed invention, as described above, but does not specifically disclose wherein the resilient cover is formed from urethane, however, it would have been obvious to one having ordinary skill in the art at the time the invention was made to form the cover of urethane, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. 
Consider Claim 20, Stodola discloses all the features of the claimed invention, as described above, and further discloses wherein the main body in the connecting step includes a resilient cover (powder coating) extending over at least a portion thereof but does not disclose wherein the cover is resilient.
MacNeil discloses a cover (118) which is resilient (having a Shore D hardness of no more than 45 at 23° C).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Stodola by further comprising a resilient cover in order to attenuate impacts.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN A EVANS whose telephone number is (571)270-7022. The examiner can normally be reached 9-4 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James A Shriver can be reached on (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYAN A EVANS/Primary Examiner, Art Unit 3618